Case 1:19-cv-03675-TSC Document 21-6 Filed 04/03/20 Page 1 of 7




          EXHIBIT D
                          Case 1:19-cv-03675-TSC Document 21-6 Filed 04/03/20 Page 2 of 7


           Flores, Sarah Isgur (OPA)


            From:                  Flores, Sarah Isgur (OPA)
            Sent:                  Wednesday, December 13, 2017 1:03 PM
            To:                    Mark.Hosenball@thomsonreuters.com
            Cc:                    Prior, Ian (OPA)
            Subject:               Re: Strzok emails



           As the dag just testified, the IG approved the release.

           On Dec 13, 2017, at 12:38 PM, "Mark.Hosenball@thomsonreuters.com"
           <Mark.Hosenball@thomsonreuters.com> wrote:

                    what kind of career officials approved release ? Did IG approve ? and if it is so non
                    controversia l why did you release material in what I hear was a somewhat sneaky way?

                    Sent from my iPhone

                    On Dec 13, 2017, at 12:20, Flores, Sarah Isgur (OPA) <Sarah.lsgur.Flores@usdoj.gov> wrote:

                         The Department ensures that its release of information from the Department
                         to members of Congress or to the media is consistent with la w, including the
                         Privacy Act. As the Department's letter to Congress last night makes clear,
                         this information was provided in response to requests from several
                         Congressional committees for access to this information that was not subject
                         to withholding exceptions. Notice and delivery of this information was made
                         to the lawyers for the parties and the relevant congressional committees in
                         advance of public release. Further, priorto release, career officials
                         determined that the text messages could be released under both ethical and
                         legal standards.


                          On Dec 13, 201 7, at 12:16 PM, "Mark.Hosenball@thomsonreuters.com"
                          <Mark.Hosenball@thomsonreuters.com> wrote:

                                cool tks

                               From: Flores, Sarah Isgur (OPA) [ mailto:Sarah.Isgur.Flores@usdo).gov]
                               Sent: W ednesday, December 13, 2017 12: 12 PM
                               To: Hosenball, Mark J. (Reuters}
                               Cc: Prior, Ian (OPA)
                               Subject: Re : Strzok emails

                                Statement coming

                                On Dec 13, 2017, at 12:05
                                PM, "Mark.Hosenball@thomsonreuters.com"
                                <Mark.Hosenball@thomsonreuters.com> wrote:



Document ID: 0.7.16060.58477                                                                                     20180326-0072142
                         Case 1:19-cv-03675-TSC Document 21-6 Filed 04/03/20 Page 3 of 7


                                  I gather DAG just told Congress the Strzok e mails were
                                  somehow approved for public release. By whom ? under
                                  what legal authority? Did IG sign off on that ? Please
                                  advise. tks mh

                                 From: Hosenball, Mark J. (Reut ers)
                                 Sent: Wednesday, December 13, 20 17 11:28 AM
                                 To: 'Flores, Sarah Isgur (OPA)'; Prior, Ian (OPA)
                                 Subject: Strzok emails

                                  http://www.businessinsider.com/peter-strzok-page-
                                  texts-mueller-russia-t rum p-2017-12

                                 So this story says that DoJ invited reporters to your
                                 offices yesterday night to give them access to private
                                 text messages exchanged between Peter Strzok and Lisa
                                 Page. The story says that this material was originally
                                 obtained by OoJ as part of an investigation by Justice
                                 Department IG into how the FBI handled its inquiry into
                                 Hillary Clinton's use of a private email server while she
                                 was Secretary of State. Isn't it quite unorthodox, if not
                                 unethical or even illegal, for DoJ to deliberately make
                                 public or leak e vidence collected in an IG investigation ?
                                 Who is it who ultimately authorized or instructed DoJ to
                                 allow journalists to see this evidence ? Was AG Sessions
                                 involved ? Was the White House involved or was anyone
                                 in the White House consulted ? We might be writing a
                                 story about this today so your quick response most
                                 welcome. Many thanks indeed. mh




Document ID: 0.7.16060.58477                                                                   20180326-0072143
                         Case 1:19-cv-03675-TSC Document 21-6 Filed 04/03/20 Page 4 of 7


           Flores, Sarah Isgur (OPA)




           From: John.Walcott@thomsonreuters.com [mailto:John.Walcott@thomsonreuters.com]
           Sent: Thursday, December 14, 201712:03 PM
           To: Flores, Sarah Isgur IOPA} <siflores@jmd.usdoj.gov>; Prior, Ian (OPA) <IPrior@jmd.usdoj.gov>
           Subject: RE: Strzok texts

             Thank you again, Sarah, and for last night's back-and-forth. While I'm still not clear about who authorized
           the release of texts that are part of an ongoing IG investigation (perhaps I'm dense, but former IGs I know
           have said they don't know of any precedent), but I can assure on two points:
             1. We don't call people at 3 a.m. except in extremis (terrorist attacks, etc.) My mother's rule was never to
                 call anyone after 9, and that still seems reasonable, although you should feel free to call me anytime
                 -              H)
             2. We always base our stories on our reporting from multiple credible sources, preferably supported by
                 verifiable documents, and not on any preconceived notions, twisted facts, or fake news. Again, if you




                -
                 feel otherwise, just call or email me.
             3. (b) (6)

                 All the best,
                 J ohn

           From: Flores, Sarah Isgur {OPA) [ mailto,:Sarah.Isgur.Flores@usdoj .gov]
           Sent: Thursday, Decemb-er 14, 201711 :23 AM
           To: Hosenball, Mark J. (Reut ers); Prior, Ian (OPA)
           Cc: Walcott, John (Reuters)
           Subject: RE: Strzok texts


               1) Please please look into these things before sending me questions like this based on a single tweet you
                  found from over a day ago. It was answered by the DAG in the hearing when Jeffries asked about it
                  and Shannon sent out this tweet just moments later clarifying that their producer saw the same thing that
                  Congress saw and every other outlet:
                   https://twitter.com/ShannonBream/status/940990591915130880
               2) On your point about historical p ractice, I don' t know who you are talking to but I sent you the names
                  of 3 national reporters yesterday who have all coofinned past practice publidy.




Document ID: 0.7.16060.58012                                                                                                20180326-0063878
                          Case 1:19-cv-03675-TSC Document 21-6 Filed 04/03/20 Page 5 of 7

               3) I have no due why the time of day is relevant-I get calls from my r eporters at Jam not infrequently.
                  We all work long hours in these jobs over here at DOJ- as is evidenced by the fact that several ofthe
                  DOJ reporters were stfil here \Vhen I left at 11pm last night
               4) I have confirmed that some outlets had the foll set oftweets before we released them to Congress or
                   showed them to reporters here after, which makes this all seem like a silly non story.

           At this poin~ your emails feels like badgering and a waste oftime for me to argue about something you' ve
           made your mind up on. No other reporter who actually works here seems to agree with your narrative.
           Throughout this conversation you have had the tone of an advocate and not a reporter. So I think we're done.




           Sarah Is,gu.c Flores
           Director of Public Affa.in
           202.3055808


           From: Mark.Hosenball@thomsonreuters.com [mailto:Mark.Hosenball@thomsonreuters.com]
           Sent: Thursday, December 14, 201710:55 AM
           To: Flores, Sarah Isgur (OPA} <siflores@jmd.usdoj.gov>; Prior, Ian (OPA) <IPrior@jmd.usdoj.gov>
           Subject: Strzok texts

           I have contacted one or two people with historical know ledge of such issues and they said they had never seen or
           heard of a previous case of DoJ late at night calling reporters in to look at private message-type evidence -
           EVIDENCE, not internal memoranda - which had been collected by DoJ or IG in what is still an act.ive, open
           investigation. Also, assuming its accurate, the tweet below seems to raise a serious question as to how Fox News
           obtained a much larger cache of Strzok messages than was provided to Congress. So I am still seriously wondering
           who authorized such releases, what the le9al rationale was for doing so, given the fact that the investigat.ion is still
           open, and w hether you can produce any valid evidence that similar such material has b-een released in this manner
           in the past by DoJ.


           Natasha BertrandVerified account @NatashaBertrand
           Follow Follow @NatashaBertrand



           Rep. Hakeem Jeffries now askin g who authorized the
           DOJ to invite reporters to come view private texts
           between 2 DOJ employees who were subject of
           pending investigation. Also asked how it's possible that
           Fox News has 1Ok Strzok-Page texts when DOJ on ly
           gave Congress 375 texts.
           8:50 AM - 13 Dec 2017



           Many thanks ·or your attention to this inquiry. mh




Document ID: 0.7.16060.58012                                                                                                          20180326-0063879
                           Case 1:19-cv-03675-TSC Document 21-6 Filed 04/03/20 Page 6 of 7


           Flores, Sarah Isgur (OPA)


            From:                    Flores, Sarah Isgur (OPA)
            Sent:                    Wednesday, December 13, 2017 3:46 PM
            To:                      Mark.Hosenball@thomsonreuters.com; Prior, Ian (OPA)
            Subject:                 RE: texts from last night


           I didn' t know the RNC had them until you just said so_ As I think I've now made pretty clear- these texts
           went to the hi1L After that happene~ a handful ofreporters who have 24/7 hard passes to DOJ here could the
           hard copy ofthem in my offices_I have my hard copy stamped and it hasn' t left this hallway_A lot of.other
           people had these texts and I don' t know what the dozen plus committees and members who had them 1-ast night
           did with them.

           Xkx


           Sarah hgur Flores
           Directo.c of Pobli.c Affairs
           202.305.5808


           From: Mark.Hosenball@t homsonreuters.com [mailto:Mark.Hosenball@thomsonreuters.com]
           Sent: Wednesday, December 13, 2017 3:38 PM
           To: Flores, Sarah Isgur (OPA} <siflores@jmd.usdoj.gov>; Prior, Ian (OPA) <IPrior@jmd.usdoj.gov>
           Subject: Fwd: texts from last night

           So who released these to RNC? And then why the clandestine dealings with reporters?

           Sent from my iPhone

           Begin forwarded message:

                  From : Michael Ahrens - Communications/Research <Mahrens@gop.com>
                  Dat e: December 13, 2017 at 15:24:11 EST
                  To: Michael Ahrens - Communications/Research <Mahrens@gop.com>
                    Subject: texts from la.st night




Document ID: 0.7.16060.58665                                                                                          20180326-0072031
                         Case 1:19-cv-03675-TSC Document 21-6 Filed 04/03/20 Page 7 of 7


           Mark.Hosenball@thomsonreuters.com


            From :               Mark.Hosenball@thomsonreuters.com
           Sent:                 Thursday, December 14, 201711:31 AM
           To:                   Flores, Sarah Isgur {OPA}
           Cc:                   Prior, Ian (OPA); John.Walcott@thomsonreuters.com
           Subject :             Re: Strzok texts



           I'm sorry but just saw old tweet and accept your explanation of that. As for your second point I have
           consulted with former officials who say they have NEVER heard of a previous release of evidence in an
           active investigation. So I am disturbed that you are unwilling or unable to produce any real evidence to
           support your case. As to advocacy, I only advocate the facts so you should judge me by what I actually
           publish, and accept that answering aggressive questions is part of your job. The way I read this you are
           trying to bully or intimidate me and that is quite inappropriate for someone in your position.

           Sent from my iPhone

           On Dec 14, 2017, at 11:23, Flores, Sarah Isgur {OPA) <Sarah.lsgur.Flores@usdoj .gov> wrote:




Document ID: 0.7.16060.114697
